NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

PASCUAL BURCIAGA,                         )
                                          )
             Appellant,                   )
                                          )
v.                                        )    Case No. 2D15-5538
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed February 9, 2018.

Appeal from the Circuit Court for
Hendry County; James D. Sloan, Judge.

Howard L. Dimmig, II, Public Defender,
and Matthew J. Salvia, Assistant Public
Defender, Bartow, for Appellant.


Pamela Jo Bondi, Attorney General,
Tallahassee, and Susan M. Shanahan,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.



CRENSHAW, MORRIS, and BLACK, JJ., Concur.